Name: Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 5 . 78No L 134/40 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the prices to be paid in connection with certain distillation operations are fixed for the wine ­ growing year ; whereas the wine-growing year does not coincide with the period of application of the prices fixed for wine ; whereas it is , however, advisable to ensure that the said prices are not subject to changes ; whereas use should therefore be made of the option provided for in Articles 2 and 2a of Regulation (EEC) No 878 /77 to lay down other dates for distillation operations than that for the wine sector in general and it should be specified that the new rates due to apply from 16 December 1978 should apply from 1 September 1978 ; Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ( ] ), as last amended by Regula ­ tion (EEC) No 976/78 (2 ), and in particular Article 5 thereof, Whereas application of the representative rate for the Italian lira fixed in Council Regulation (EEC) No 1 78 /78 (4 ) and pursuant to Article 2 ( 5) (b) of Regula ­ tion (EEC) No 878/77 applicable to the wine sector from 22 May 1978 will carry the risk of hindering the normal progress of the distillation operations now in hand ; whereas it therefore appears necessary not to apply this rate to these operations ; Whereas the said Regulation has brought into opera ­ tion the provisions of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 3 ) ; whereas Article 4 provides that any person who has obtained advance fixing for a specific transaction may on application obtain cancellation of the advance fixing and of the relevant document or certificate ; whereas however Article 4 (2) of Regulation (EEC) No 878 /77 provides that the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 applies only if the application of the new representative rates is disadvantageous ; whereas rules for assessing the disadvantage involved should be laid down taking into account all the factors that could justify such a cancel ­ lation ; Whereas Article 5 (2) of Regulation (EEC) No 878 /77 provides that there may be an increase of 2 % in those amounts fixed in units of account which are not linked to the price fixings ; whereas this facility should be made use of to the extent necessary to prevent any reduction in national currency terms of the amounts concerned ; Whereas until now the detailed rules for the applica ­ tion of Council Regulation (EEC) No 878 /77 on the exchange rates to be applied in agriculture have been fixed by Commission Regulation (EEC) No 937/77 of 29 April 1977 ( 5 ), as last amended by Regulation (EEC) No 475/78 (6 ) ; whereas this should be replaced by a new Regulation ; Whereas the new conversion rates fixed by Regulation (EEC) No 976/78 will apply only from the dates speci ­ fied in Article 2a of Regulation (EEC) No 878/77 ; whereas the cancellations in question should be permitted only at the moment when the amounts fixed in advance have actually been affected by those rates ; whereas , however, a cancellation can be justified only if the alteration affecting the amount fixed in advance was not foreseeable ; whereas the right to cancel advance fixing should therefore be limited to those applications which were submitted before the alteration of the relevant amount was foreseeable ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees and of the Standing Committee on Agricultural Structures , ( 4 ) OJ No L 26, 31 . 1 . 1978 , p. 1 .(') OJ No L 106, 29 . 4 . 1977, p . 27 . (2 ) OJ No L 125, 13 . 5 . 1978 , p . 32 . ( J ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . ( 5 ) OJ No L 1 10 , 30 . 4 . 1977, p . 1 . ( b) OJ No L 65 , 8 . 3 . 1978 , p . 10 . 22. 5 . 78 Official Journal of the European Communities No L 134/41 HAS ADOPTED THIS REGULATION : tion (EEC) No 878/77 for the products and Member States concerned and from the dates shown in para ­ graphs 2 and 3 of the said Article . Article 1 1 . Without prejudice to the measures to be adopted on adjustments to the monetary compensatory amounts for products for which a monetary compensa ­ tory amount is fixed , cancellation of the advance fixing and of the relevant document or certificate , as provided for in the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 , may be requested only :  in the case of import licences issued in France, Ireland , Italy or the United Kingdom,  in the case of export licences issued in the Federal Republic of Germany . 2 . Transactions to which monetary compensatory amounts are not applicable shall be regarded as disad ­ vantageous for the purposes of Article 4 of Regulation (EEC) No 878/77 where, following the application of the new representative rate , the alteration in terms of national currency in the sum total , or where appro ­ priate the balance , of the amounts applicable to a parti ­ cular transaction results in :  ' the levying of a greater amount, or  the granting of a lesser amount than that applicable before entry into force of the said rate . Article J 1 . As regards :  the purchase price for wine delivered for distilla ­ tion under Article 6 (b) ( 1 ) of Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (3 ), as last amended by Regu ­ lation (EEC) No 2560/77 (4 ), and the relevant amounts of aid ,  the purchase price to be paid by the intervention agencies under the arrangements for the distilla ­ tion of the by-products of wine-making, and the proportion of the expenditure to be borne by the intervention agencies financed by the Guarantee Section of the EAGGF,  the purchase price for wine delivered for distilla ­ tion under Article 24 (b) ( 1 ) of Regulation (EEC) No 816/70 , and the relevant amount of aid , the representative rates laid down in Articles 2 and 2a respectively of Regulation (EEC) No 878 /77 shall apply from 1 September 1978 . 2 . The representative rate for the Italian lira fixed in Regulation (EEC) No 178 /78 and pursuant to Article 2 ( 5) (b) of Regulation (EEC) No 878 /77 appli ­ cable to the wine sector from 22 May 1978 shall not apply to distillation operations decided on before the entry into force of this Regulation . Article 4 1 . The amounts listed in the Annex are altered as specified therein . 2 . As regards the amounts set out in the Annex , Member States shall bring into force all measures necessary to comply with the provisions of paragraph 1 by 1 January 1979 . 3 . The Annex to Regulation (EEC) No 937/77 is hereby repealed . Article 2 1 . The provisions of Regulation (EEC) No 937/77 on the application of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall continue to apply to representative rates decided on before 1 2 May 1978 . The following provisions shall apply to the new repre ­ sentative rates decided on or after 11 May 1978 . 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixing certificates issued within the meaning of Article 9 ( 1 ) of Commission Regula ­ tion (EEC) No 193 /75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EEC) No 858/78 ( 2 ), before 12 May 1978 in the case of the representative rates specified in Article 2a ( 1 ) (c), (d ), ( e ) and ( f) of Regula ­ Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (!) OJ No L 25 , 31 . 1 . 1975 , p . 10 . ( 2 ) OJ No L 116 , 28 . 4 . 1978 , p . 18 . (') 0 | No L 99 , 5 . 5 . 1970 , p . 1 . (  &gt;) O'j No L 303 , 28 . 11 . 1977 , p . 1 . No L 134/42 Official Journal of the European Communities 22. 5 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1978 . For the Commission Finn GUNDELACH Vice-President 22 . 5 . 78 Official Journal of the European Communities No L 134/43 ANNEX A Amounts specified in the Council Directive of 17 April 1972 on the modernization of agricultural holdings (') Existing amount To he replaced by : Article 8 (2 ) 42 901 u.a . per MWU 43 030 u.a . per MWU Article 9 ( 2) 10 730 u.a . 54 400 u.a . per investment 10 765 u.a . 54 565 u.a . per investment Article 10 and Article 1 of the Council Directive of 1 5 May 1973 (-') 48 u.a . / ha 32.5 u.a. /ha 16.5 u.a. /ha 4 800 u.a . / farm 3 250 u.a ./ farm 1 650 u.a./ farm 48.2 u.a. / ha 32.6 u.a./ha 16.6 u.a./ha 4 820 u.a. / farm 3 260 u.a. / farm 1 660 u.a./ farm Article 11 ( 1 ) 612 u.a . 614 u.a . Article 12 2 683 u.a . 8 048 u.a . 2 691 u.a . 8 072 u.a . (') OJ No I. 96 , 23. 4 . 1972 , p. 1 . (-) OJ No L 153 9 . 6 . 1973 , p . 24 . B Amounts specified in the Council Directive of 28 April on mountain and hill farming and farming in less-favoured areas Existing amount To be replaced by : Article 7 ( 1 ) Article 7 ( 1 ) ( a ) Article 7 ( 1 ) (b ) 16.5 u.a./ABU or ha 53.5 u.a. /ABU 53.5 u.a. / ha of area under forage 53.5 u.a. / ha 16.6 u.a./ABU or ha 53.7 u.a. /ABU 53.7 u.a. /ha of area under forage 53.7 u.a. / ha Article 10 ( 2 ) 10 730 u.a. / holding 10 765 u.a. / holding